        

2015 Performance-Based RSUs


EARTHLINK HOLDINGS CORP.
2011 EQUITY AND CASH INCENTIVE PLAN

Restricted Stock Unit Agreement
No. of Restricted Stock
Units Awarded Hereunder: ______
THIS RESTRICTED STOCK UNIT AGREEMENT (this "Agreement") dated as of the 19th day
of February, 2015, between EarthLink Holdings Corp., a Delaware corporation (the
"Company"), and _______________ (the "Participant") is made pursuant and subject
to the provisions of the Company's 2011 Equity and Cash Incentive Plan (the
"Plan"). All terms used herein that are defined in the Plan have the same
meaning given them in the Plan.
1.     Grant of Restricted Stock Units. Pursuant to the Plan, the Company, on
February 19, 2015 (the "Date of Grant"), granted to the Participant ____________
Restricted Stock Units, each Restricted Stock Unit corresponding to one share of
the Common Stock of the Company (this "Award"). Subject to the terms and
conditions of the Plan, each Restricted Stock Unit represents an unsecured
promise of the Company to deliver, and the right of the Participant to receive,
one share of the Common Stock of the Company at the time and on the terms and
conditions set forth herein. As a holder of Restricted Stock Units, the
Participant has only the rights of a general unsecured creditor of the Company.
2.    Terms and Conditions. This Award is subject to the following terms and
conditions:
(a)    Expiration Date. This Award shall expire at 11:59 p.m. on February 18,
2025 (the "Expiration Date"). In no event shall the Expiration Date be later
than 10 years from the Date of Grant.
(b)    Vesting of Award.
(i)    In General. Except as otherwise provided below, the outstanding
Restricted Stock Units shall be considered "Performance-Based" and shall become
eligible to become earned and payable with respect to that number of
Performance-Based Restricted Stock Units set forth above that correlates to the
performance objectives achieved for the Company’s fiscal year ending December
31, 2015 as set forth on the attached Exhibit A as determined by the Committee
in its sole discretion. The Performance-Based Restricted Stock Units that are
eligible to become earned and payable based on the Committee’s determination of
the performance objectives achieved for the Company’s fiscal year ending
December 31, 2015 shall then become earned and payable on the third anniversary
of the Date of Grant, provided the Participant has been continuously employed
by, or providing services to, the Company or an Affiliate from the Date of Grant
until such time. Notwithstanding any other provision of this Agreement, none of
the Performance-Based Restricted Stock Units shall become eligible to become
earned and payable if the performance objectives set forth on the attached
Exhibit A are not achieved above the designated levels set forth therein. For
purposes of this Agreement, the number of Performance-Based Restricted Stock
Units that the Committee determines to have become eligible to become earned and
payable shall be deemed to have become eligible to become earned and payable as
of December 31, 2015.
(ii)    Eligible for Severance. Notwithstanding the foregoing, if the
Participant's employment or service is terminated by the Company or an Affiliate
and the Participant is entitled to receive severance benefits under any
severance or change in control plan maintained by the Company or an Affiliate or
pursuant to any agreement between the Company or an Affiliate and the
Participant, then, to the extent not earned and payable previously, the
Performance-Based Restricted Stock Units that are eligible to become earned and
payable at that time shall become earned and payable on termination of the
Participant’s employment or service by the Company or an Affiliate under
circumstances in which the Participant is entitled to receive such severance
benefits, on the same basis they would have become earned and payable if the
Performance-Based Restricted Stock Units that are eligible to become earned and
payable at that time had been scheduled to become earned and payable pro rata as
of each monthly anniversary of the Date of Grant, from the Date of Grant through
the third anniversary of the Date of Grant, based upon the Participant’s
continued employment or service from the Date of Grant until the termination of
the Participant's employment with or service to the Company and its Affiliates
(giving the Participant

1

--------------------------------------------------------------------------------



credit for continuous employment or service from the Date of Grant until the
termination of the Participant's employment or service) (rounded to the nearest
whole share). Notwithstanding the foregoing, none of the Performance-Based
Restricted Stock Units that are not then eligible to become earned and payable
shall become earned and payable on termination of the Participant's employment
or service by the Company or an Affiliate under circumstances in which the
Participant is entitled to receive severance benefits under any severance plan
maintained by the Company or an Affiliate.
(iii)    Change in Control. Notwithstanding the foregoing, in the event no
provision is made for the continuance, assumption or substitution by the Company
or its successor in connection with a Change in Control of the Performance-Based
Restricted Stock Units, then, contemporaneously with the Change in Control, the
Performance-Based Restricted Stock Units shall become earned and payable in
full, to the extent not earned and payable previously, provided the Participant
has remained continuously employed by, or providing services to, the Company or
any Affiliate from the Date of Grant until the Change in Control; except that
the Performance-Based Restricted Stock Units shall not become earned and payable
in connection with the Change in Control if the Change of Control occurs after
December 31, 2015 and the Performance-Based Restricted Stock Units have not
become eligible to become earned and payable as of December 31, 2015. If
provision is made for the continuance, assumption or substitution by the Company
or its successor in connection with the Change in Control of the
Performance-Based Restricted Stock Units, the Performance-Based Restricted Stock
Units shall become earned and payable in full, to the extent not earned and
payable previously, contemporaneously with the termination of the Participant’s
employment with, or service to, the Company and its Affiliates, if the
Participant’s employment with, or service to, the Company and its Affiliates is
terminated by the Company or any Affiliate for any reason other than Cause,
death or Disability or by the Participant for Good Reason, on or within
twenty-four (24) months after the Change in Control; except that the
Performance-Based Restricted Stock Units shall not become earned and payable
upon such termination of the Participant’s employment with, or service to, the
Company and its Affiliates if the Change of Control occurs after December 31,
2015 and the Performance-Based Restricted Stock Units have not become eligible
to become earned and payable as of December 31, 2015. “Good Reason” means the
Participant’s voluntary termination of employment or service with the Company
and its Affiliates other than on death or Disability and based on:
(1)    The assignment to the Participant of duties materially inconsistent with
the Participant's position and status with the Company or Affiliate as they
existed immediately prior to the Change in Control, or a substantial diminution
in the Participant's title, offices or authority, or in the nature of the
Participant's other responsibilities, as they existed immediately prior to the
Change in Control, except in connection with the Participant’s termination of
employment or service by the Company or an Affiliate for Cause or on account of
Disability or death or by the Participant other than for Good Reason; or
(2)    A material reduction by the Company or an Affiliate in the Participant’s
base salary as in effect immediately prior to the Change in Control or as the
Participant's base salary may be increased from time to time, without the
Participant’s written consent; or
(3)    A material reduction by the Company or an Affiliate in the target cash
bonus payable to the Participant under any incentive compensation plan(s), as it
(or they) may be modified from time to time, in effect immediately prior to the
Change in Control, or a failure by the Company or an Affiliate to continue the
Participant as a participant in such incentive compensation plan(s) on a basis
that is not materially less than the Participant’s participation immediately
prior to the Change in Control or to pay the Participant the amounts that the
Participant would be entitled to receive in accordance with such plan(s); or
(4)    The Company or an Affiliate requiring the Participant to be based more
than thirty-five (35) miles from the location where the Participant is based
immediately prior to the Change in Control, except for travel on the Company’s
or Affiliate’s business that is required or necessary to performance of the
Participant's job and substantially consistent with the Participant's business
travel obligations prior to the Change in Control.
Additionally, the Participant must give the Company or Affiliate which employs
the Participant notice of any event or condition that would constitute "Good
Reason" within thirty (30) days of the event or condition which would constitute
"Good Reason," and upon receipt of such notice the Company or Affiliate shall
have thirty (30) days to remedy such event or condition, and if such event or
condition is not remedied within

2

--------------------------------------------------------------------------------



such thirty (30)-day period, any termination of employment by the Participant
for "Good Reason" must occur within sixty (60) days after the period for
remedying such condition or event has expired.
(iv)    Vesting Date. Outstanding Performance-Based Restricted Stock Units shall
be forfeitable until they become earned and payable as described above. Each
date upon which the respective Restricted Stock Units become earned and payable
shall be referred to as a "Vesting Date" with respect to such number of
Restricted Stock Units.
(c)    Settlement of Award. Subject to the terms of this Section 2 and Section 3
below, the Company shall issue to the Participant one share of Common Stock for
each Performance-Based Restricted Stock Unit that has become earned and payable
under Section 2(b) above and shall deliver to the Participant such shares as
soon as practicable after (and within thirty (30) days of) the respective
Vesting Date. As a condition to the settlement of the Award, the Participant
shall be required to pay any required withholding taxes attributable to the
Award in cash or cash equivalent acceptable to the Committee. However, the
Company in its discretion may, but is not required to, allow the Participant to
satisfy any such applicable withholding taxes (but only for the minimum required
withholding) (i) by allowing the Participant to surrender shares of Common Stock
that the Participant already owns, (ii) through a cashless transaction through a
broker, (iii) by means of a “net settlement” procedure, (iv) by such other
medium of payment as the Committee shall authorize or (v) by any combination of
the allowable methods of payment set forth herein.
3.    Termination of Award. Notwithstanding any other provision of this
Agreement, outstanding Restricted Stock Units that have not become earned and
payable prior to the Expiration Date shall expire and may not become earned and
payable after such time. Additionally, any Performance-Based Restricted Stock
Units that have not become earned and payable on or before the termination of
the Participant's employment with the Company and its Affiliates, and any
Performance-Based Restricted Stock Units with respect to which the applicable
performance period has passed without achievement of the related performance
objective, shall expire and may not become earned and payable after such time.
4.    Shareholder Rights. Except as set forth in Section 6 below, the
Participant shall not have any rights as a shareholder with respect to shares of
Common Stock subject to any Performance-Based Restricted Stock Units until
issuance of the shares of Common Stock. The Company may include on any
certificates or notations representing shares of Common Stock issued pursuant to
this Award such legends referring to any representations, restrictions or any
other applicable statements as the Company, in its discretion, shall deem
appropriate.
5.    Transferability. Except as provided herein, this Award is nontransferable
except by will or the laws of descent and distribution. If this Award is
transferred by will or the laws of descent and distribution, the Award must be
transferred in its entirety to the same person or persons or entity or entities.
Notwithstanding the foregoing, the Participant, at any time prior to the
Participant's death, may transfer all or any portion of this Award to the
Participant's children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as are appropriate for such
transferees to be included in the class of transferees who may rely on a
Form S-8 registration statement under the Securities Act of 1933 to sell shares
received pursuant to the Award. Any such transfer will be permitted only if
(i) the Participant does not receive any consideration for the transfer and
(ii) the Committee expressly approves the transfer. Any transferee to whom this
Award is transferred shall be bound by the same terms and conditions that
governed the Award during the time it was held by the Participant (which terms
and conditions shall still be read from the perspective of the Participant);
provided, however, that such transferee may not transfer the Award except than
by will or the laws of descent and distribution. Any such transfer shall be
evidenced by an appropriate written document that the Participant executes and
the Participant shall deliver a copy thereof to the Committee on or before the
effective date of the transfer. No right or interest of the Participant or any
transferee in this Award shall be liable for, or subject to, any lien, liability
or obligation of the Participant or transferee.
6.    Cash Dividends. For so long as the Participant holds outstanding
Performance-Based Restricted Stock Units under this Award, if the Company pays
any cash dividends on its Common Stock, then the Company will pay the
Participant in cash for each outstanding Performance-Based Restricted Stock Unit
covered by this Award as of the record date for such dividend, less any required
withholding taxes, the per share amount of such dividend that the Participant
would have received had the Participant owned the underlying shares of Common
Stock as of the record date of the dividend if, and only if, the
Performance-Based Restricted Stock Units become

3

--------------------------------------------------------------------------------



earned and payable and the related shares of Common Stock are issued to the
Participant. In that case, the Company shall pay such cash amounts to the
Participant, less any required withholding taxes, at the same time the related
shares of Common Stock are delivered. The additional payments pursuant to this
Section 6 shall be treated as a separate arrangement.
7.    Change in Capital Structure. The terms of this Award shall be adjusted in
accordance with the terms and conditions of the Plan as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock splits, subdivisions or consolidations of shares or other
similar changes in capitalization.
8.    Notice. Any notice or other communication given pursuant to this
Agreement, or in any way with respect to the Award, shall be in writing and
shall be personally delivered or mailed by United States registered or certified
mail, postage prepaid, return receipt requested, to the following addresses:
If to the Company:
 
EarthLink Holdings Corp.
1170 Peachtree Street
Suite 900
Atlanta, Georgia 30309
Attention: General Counsel
 
 
If to the Participant:
 
 
   


   


   


 
 

10.    No Right to Continued Employment or Service. Neither the Plan, the
granting of this Award nor any other action taken pursuant to the Plan or this
Award constitutes or is evidence of any agreement or understanding, express or
implied, that the Company or any Affiliate will retain the Participant as an
employee or other service provider for any period of time or at any particular
rate of compensation.
11.    Agreement to Terms of Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.
12.    Tax Consequences. The Participant acknowledges that (i) there may be tax
consequences upon acquisition or disposition of the shares of Common Stock
issued pursuant to this Award or the receipt of cash dividends hereunder and
(ii) Participant should consult a tax adviser prior to such acquisition or
disposition or receipt. The Participant is solely responsible for determining
the tax consequences of the Award and for satisfying the Participant's tax
obligations with respect to the Award (including, but not limited to, any income
or excise taxes resulting from the application of Code Sections 409A or 4999),
and the Company shall not be liable if this Award is subject to Code
Sections 409A or 4999.
13.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the
distributees, legatees and personal representatives of the Participant and the
successors of the Company.
14.    Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern. All references herein to the Plan shall mean the Plan as in effect on
the date hereof.
15.    Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one in the same instrument.
16.    Miscellaneous. The parties agree to execute such further instruments and
take such further actions as may be necessary to carry out the intent of the
Plan and this Agreement. This Agreement and the Plan shall constitute the entire
agreement of the parties with respect to the subject matter hereof.

4

--------------------------------------------------------------------------------



17.    Section 409A. Notwithstanding any other provision of this Agreement, it
is intended that payments hereunder will not be considered deferred compensation
within the meaning of Section 409A of the Code. For purposes of this Agreement,
all rights to payments hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A
of the Code. Payments hereunder are intended to satisfy the exemption from
Section 409A of the Code for "short-term deferrals." Notwithstanding the
preceding, neither the Company nor any Affiliate shall be liable to the
Participant or any other person if the Internal Revenue Service or any court or
other authority having jurisdiction over such matter determines for any reason
that any payments hereunder are subject to taxes, penalties or interest as a
result of failing to be exempt from, or comply with, Section 409A of the Code.
18.    Clawback Provision. Notwithstanding any other provision of this
Agreement, the Participant shall reimburse or return to the Company the gross
number of shares of Common Stock that the Participant was entitled to receive on
settlement of the Restricted Stock Units under this Agreement or, if greater,
the amount of gross proceeds from any earlier sale of any such shares of Common
Stock, to the extent any reimbursement or return is required under applicable
law or any clawback or compensation recoupment policy that the Company may adopt
as long as such requirement to reimburse or return is triggered by action of the
Committee or the Board that is taken prior to a Change in Control.
19.    Governing Law. This Agreement shall be governed by the laws of the State
of Delaware, except to the extent federal law applies.

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.
 
COMPANY:
 
EARTHLINK HOLDINGS CORP.
 
 
By: _______________________________________________
Name: ____________________________________________
Title: _____________________________________________


 
 
 
PARTICIPANT:
__________________________________________________
[Participant's Name]
 




6